PER CURIAM
Appellant Gill Family Properties, LLC ("Gill" or "Appellant") appeals judgment of the Circuit Court of Cape Girardeau County entered after bench trial on Appellant's petition claiming unjust enrichment and Respondent's counter-claim petition alleging breach of contract and seeking recovery quantum meruit , awarding $40,928.28 to Respondent Keith Smith Mechanical, LLC ("Smith" or "Respondent"). Gill raises one point on appeal, arguing the trial court erred in considering Exhibit KSM-18 and accompanying testimony in assessing damages, because they exceeded the scope of the pleadings and the prayer for relief.
We have reviewed the briefs of the parties and the record on appeal and find that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for use of the parties setting forth the reasons for the decision.
Finding no error, we affirm the judgment pursuant to Rule 84.16(b).1

All references are to Missouri Supreme Court Rules (2018) unless otherwise indicated.